Exhibit 10.2

 

SSA Global Technologies, Inc.

 

Management Lock-Up Agreement

 

March 28, 2006

 

SSA Global Technologies, Inc.

500 W. Madison

Suite 1600

Chicago, Illinois 60661

 

Re:  SSA Global Technologies, Inc. — Management Lock-Up Agreement

 

Dear Sirs:

 

The undersigned agrees that, commencing on the date of this letter (the
“Effective Date”), and during the period specified below (the “Lock-Up Period”),
the undersigned will not offer, sell, contract to sell, pledge, grant any option
to purchase, make any short sale or otherwise dispose of any shares of Common
Stock of the Company, owned directly by the undersigned (including holding as a
custodian) or with respect to which the undersigned has beneficial ownership
within the rules and regulations of the SEC (collectively the “Undersigned’s
Shares”). This Lock-Up Agreement shall not apply to any shares of Common Stock
of the Company acquired by the undersigned on the open market after the
Effective Date.

 

The foregoing restriction is expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
the Undersigned’s Shares even if such Shares would be disposed of by someone
other than the undersigned. Such prohibited hedging or other transactions would
include without limitation any short sale or any purchase, sale or grant of any
right (including without limitation any put or call option) with respect to any
of the Undersigned’s Shares or with respect to any security that includes,
relates to, or derives any significant part of its value from such Shares.

 

The Lock-Up Period will commence on the Effective Date and continue until
May 26, 2008 (being the third anniversary of the effective date of the Company’s
initial public offering) or until the earlier (i) death of the undersigned,
(ii) termination by the Company of the undersigned’s employment with the Company
without Cause (as defined below) or on account of the undersigned’s Disability
(as defined below), or (iii) termination by the undersigned of his or her
employment with the Company for Good Reason (as defined below). To the extent
that, during the Lock-Up Period, Cerberus Capital Management, L.P., General
Altantic Partners LLC or any of their respective affiliates (each a
“Shareholder”) sells shares of Common Stock of the Company either as a result of
the release of the Shareholder from any lock-up agreement entered into with J.P.
Morgan Securities Inc. and Citigroup Global Markets Inc. as the representatives
of the underwriters in connection with the offering contemplated in the
Registration Statement or following the expiration thereof, then the undersigned
shall be permitted to sell a number of shares that is equal to (a) the number of
its shares subject to this Lock-Up Agreement on the Effective Date multiplied by
(b) a fraction, of which the numerator is the number of shares of Common Stock
to be sold by the Shareholder and the denominator is the total number of shares
held by all of the Shareholders on the Effective Date. In addition, the
undersigned shall be permitted to sell that number of shares as may be approved
by the Compensation Committee of the

 

--------------------------------------------------------------------------------


 

Board of Directors of the Company from time to time. The remaining of the
Undersigned’s Shares shall continue to be subject to the terms and conditions
set forth herein.

 

Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Shares (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein, or
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value. For
purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
The undersigned now has, and, except as contemplated by clauses (i) and
(ii) above, for the duration of this Lock-Up Agreement will have, good and
marketable title to the Undersigned’s Shares, free and clear of all liens,
encumbrances, and claims whatsoever. The undersigned also agrees and consents to
the entry of stop transfer instructions with the Company’s transfer agent and
registrar against the transfer of the Undersigned’s Shares except in compliance
with the foregoing restrictions.

 

For purposes of this Lock-Up Agreement, the following terms have the meanings
set forth below:

 

“Cause” means any of the following reasons: (i) embezzlement, dishonesty, or
fraud; (ii) conviction (or plea of nolo contendere) for a felony or conviction
(or plea of nolo contendere) of any crime involving moral turpitude or that
impairs undersigned’s ability to perform his duties; (iii) improper and material
disclosure or use of the Company’s or any of its subsidiary’s confidential or
proprietary information; or (iv) the undersigned’s willful failure or refusal to
follow the lawful and good faith direction of the Company or any subsidiary
thereof to perform his material duties which, if curable, remains uncured
following thirty (30) days’ written notice to the undersigned from the Company
or any subsidiary thereof describing such failure or refusal.

 

“Disability” means a determination by the Company in accordance with applicable
law that, as a result of a physical or mental illness, the undersigned is unable
and has been unable to perform the essential functions of his or her job with or
without reasonable accommodation for a period of (i) 90 consecutive days or
(ii) 180 days in any one (1) year period.

 

“Good Reason” means a decrease in undersigned’s base salary (not consented to in
advance by undersigned or ratified subsequently by undersigned) or a Change of
Control (as defined below).

 

“Change of Control” means (i) the approval by the shareholders of the Company of
a plan of complete liquidation or dissolution of the Company, (ii) the
consummation of a sale of all or substantially all of the assets of the Company;
(iii) the consummation of any transaction as a result of which any individual or
entity (other than Cerberus Capital Management, L.P., General Atlantic Partners
76, L.P. or any of their related entities or affiliates) becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the total voting power of all voting securities of the Company then
issued and outstanding; or (iv) the consummation of a merger, consolidation,
reorganization, or business combination, other than a merger, consolidation,
reorganization or business combination which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty percent (50%) of the
combined voting securities of

 

--------------------------------------------------------------------------------


 

the Company or the surviving entity immediately after such merger,
consolidation, reorganization of business combination.

 

The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns.

 

The undersigned has received a copy of the Company’s Statement of Policy:
Securities Trades by SSA Global Employees, and the undersigned agrees to be
bound by, and to comply with, the foregoing policy, as it may be amended from
time to time.

 

This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.

 

This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied. In furtherance of the foregoing, the internal laws of
the State of New York will control the interpretation and construction of this
Lock-Up Agreement, even if under such jurisdiction’s choice of law or conflict
of law analysis, the substantive law of some other jurisdiction would ordinarily
apply.

 

 

 

Very truly yours,

 

 

 

/s/ Kirk J. Isaacson

 

 

Exact Name of Shareholder

 

 

 

/s/ Kirk J. Isaacson

 

 

Authorized Signature

 

 

 

Executive Vice President & General Counsel

 

 

Title

 

 

 

 

Agreed to and Acknowledged:

 

 

 

SSA Global Technologies, Inc.

 

 

 

By:

/s/ Stephen P. Earhart

 

 

 

Name: Stephen P. Earhart

 

 

Title: Executive Vice President
& Chief Financial Officer

 

 

--------------------------------------------------------------------------------